Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 3, 2021 has been entered. Applicant’s amendments to the claims have cured the 112 issues previously set forth in the Final Office Action mailed February 3, 2021. Claims 5 and 11 have been cancelled by applicant and claims 14-26 are new and considered for the first time leaving claims 1-4, 6-10, 12, and 14-26 pending in the current application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US PG Pub 2006/0011321) hereinafter Koch in view of Speckert et al. (US PG Pub . 
As to claims 1 and 7, Koch discloses the composition with respect to the claimed ranges as shown in the table below:
Element
Claim 1
Claims 2-4 and 6-10
Koch (claim 1)
Si
8.5-11%
8.5-10%
8-11.5%
Mg
0.1-0.5%
0.3-0.4%
0.08-0.4%
Mn
0.3-0.8%
0.3-0.5%
0.3-0.8%
Fe
0.02-0.5%
0.15-0.5%
Max 0.4%
Zn
0.2-0.5%
0.2-0.4%
Max 0.1%
Cu
0.1-0.5%
0.15-0.25%
Max 0.1%
Mo
0.02-0.3%
0.05-0.2%
0.05-0.5%
Zr
0.02-0.3%
0.05-0.2%
0.05-0.3%
Ga
60 to 120 ppm
60-120 ppm
1-250 ppm
Al
Remainder and unavoidable impurities

Balance
Optionally at least one element selected from the group consisting of:



Sr
30 to 300 ppm

30-300 ppm

5 to 30 ppm

5-30 ppm
Ca
1 to 30 ppm

1-30 ppm
P
5 to 250 ppm

1-250 ppm
Ti
0.02 to 0.25%


B
3-50 ppm




Note that Koch discloses adding gallium phosphide and/or indium phosphide in a quantity corresponding to 1 to 250 ppm phosphorus for grain refinement (Koch, claim 1). As the formula for gallium phosphide is GaP, adding an amount corresponding to 1 to 250 ppm phosphorus would also result in 1 to 250 ppm of gallium in the alloy.
Therefore Koch discloses ranges that either match or fall inside the claimed ranges (Sr, Na, Ca, Zr, Mn, Al) or overlap the claimed ranges (P, Ga, Mo, Cu, Fe, Mg, Si). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges in claim 1 would be obvious in light of the disclosed ranges in Koch.
Koch does not explicitly disclose where zinc is 0.2 to 0.5% by weight nor where it is 0.2 to 0.4% by weight. 
Koch does disclose adding up to 0.1% zinc.
Speckert relates to an aluminum alloy for cast components having increased strength (Speckert, abstract). Speckert teaches an aluminum alloy composition comprising from 9 to 11.5% by weight of silicon, from 0.45 to 0.8% by weight of manganese, from 0.2 to 1.0% by weight of magnesium, from 0.1 to 1.0% by weight of copper, not more than 0.2% by weight of up to 0.2% by weight of zinc (Speckert, paragraph [0011]). Speckert teaches the addition of zinc also improves the casting behavior and filling of the mould (Speckert, paragraph [0011]). 
Cambridge notes that “up to” is used to say that something is less than or equal to but not more than a stated value, number, or level (Cambridge, definition of “up to”), thus Speckert’s range is inclusive of 0.2% zinc. 
As both Koch and Speckert relate to similar aluminum alloys used in casting, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the amount of zinc up to 0.2% by weight taught by Speckert to the composition disclosed by Koch, thereby increasing the strength and corrosion resistance as well as improving the casting behaviour and filling of the mould (Speckert, paragraph [0011]).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range in claims 1 and 7 would be obvious in light of the disclosed ranges in Speckert.


The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges in claims 2-6 and 9-10 would be obvious in light of the disclosed ranges in Koch.

As to claim 8, Koch does not explicitly disclose where the copper is 0.15 to 0.25% by weight.
	Koch does disclose adding up to 0.1% of copper.
	Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art (see MPEP 2144.05).
	As the amount of copper claimed differs by only 0.05% from the disclosed range, there is a prima facie case that the claimed range is obvious as the there is no showing that the claimed range achieves unexpected results relative to the prior art (Applicant’s specification, tables on pgs. 7-8). 
While the alloy shows marginally higher strength when compared to a representative alloy, at least when air quenching is used, this does not establish that Cu necessarily produces unexpected results in the range of 0.15 to 0.25%. While the higher results occur when the Cu is at 0.197% and 0.198% compared to the comparative alloy at 0.0006%, many other elements are also changed. Applicant’s alloys have considerably more titanium (0.11 and 0.15% compared to 0.05% in the comparative alloy), zirconium (0.117 and 0.102% compared to 

As to claim 12, Koch discloses a process of manufacturing safety components for a car comprising the steps of diecasting said safety components from the aluminum alloy (Koch, claim 11).

Claims 1-4, 6-10, 12, and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Speckert. With further evidentiary reference to Junsheng Wang, Physical Metallurgy of Aluminum Alloys, Aluminum Science and Technology, Vol 2A, ASM Handbook, Edited By Kevin Anderson, FASM, John Weritz, J. Gilbert Kaufman, FASM, ASM International, 2018, p 44–79 hereinafter Wang and Cambridge.
As to claim 1, Speckert discloses the composition in comparison to the claimed ranges as shown in the table below.
Element
Claim 1
Claims 2-4 and 6-10
Speckert (claim 1)
Si
8.5-11%
8.5-10%
9-11.5%
Mg
0.1-0.5%
0.3-0.4%
0.2-1.0%
Mn
0.3-0.8%
0.3-0.5%
0.45-0.8%
Fe
0.02-0.5%
0.15-0.5%
Not more than 0.2%
Zn
0.2-0.5%
0.2-0.4%
Not more than 0.2%

0.1-0.5%
0.15-0.25%
0.1-1.0%
Mo
0.02-0.3%
0.05-0.2%
Not more than 0.3%
Zr
0.02-0.3%
0.05-0.2%
Not more than 0.4%
Ga
60 to 120 ppm


Al
Remainder and unavoidable impurities

Balance and production related impurities
Optionally at least one element selected from the group consisting of:



Sr
30 to 300 ppm

0.01-0.02% (100-200 ppm)
Na
5 to 30 ppm


Ca
1 to 30 ppm


P
5 to 250 ppm


Ti
0.02 to 0.25%

Not more than 0.15%
B
3-50 ppm




Wang is the ASM handbook on the physical metallurgy of aluminum alloys (Wang, title). Wang discloses in the section on specific alloying elements and impurities that gallium is an usually present at levels of 0.001 to 0.02% (10-200 ppm) and at these levels its effect on mechanical properties is quite small (Wang, pg. 71, left column, first full paragraph). 
As Speckert notes that its alloy includes “production related impurities” (Speckert, claim 1) the alloy disclosed in Speckert includes gallium at 10-200 ppm.
Cambridge notes that “up to” is used to say that something is less than or equal to but not more than a stated value, number, or level (Cambridge, definition of “up to”), thus Speckert’s range is inclusive of 0.2% zinc. 
Therefore Speckert discloses ranges that either match or fall inside the claimed ranges (Sr) or overlap the claimed ranges (Al, Ti, Ga, Zr, Mo, Cu, Zn, Fe, Mn, Mg, Si). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges in claim 1 would be obvious in light of the disclosed ranges in Speckert.

As to claims 2-4 and 6-10, Speckert discloses overlapping ranges for Si, Cu, Mg, Mn, Fe, Mo, Zn and Zr as shown in the table above. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges in claims 2-6 and 9-10 would be obvious in light of the disclosed ranges in Speckert.



As to claim 14, Speckert discloses the composition in comparison to the claimed ranges as shown in the table below.
Element
Claim 14
Claims 15-19
Speckert (claim 1)
Si
8.5-11%

9-11.5%
Mg
0.1-0.5%
0.3-0.4%
0.2-1.0%
Mn
0.3-0.8%

0.45-0.8%
Fe
0.02-0.5%
0.15-0.5%
Not more than 0.2%
Zn
0.005-0.5%
0.2-0.4%
Not more than 0.2%
Cu
0.15-0.5%

0.1-1.0%
Mo
0.02-0.3%
0.05-0.2%
Not more than 0.3%
Zr
0.02-0.3%
0.05-0.2%
Not more than 0.4%
Ga
60 to 120 ppm


Al
Remainder and unavoidable impurities

Balance and production related impurities




Sr
30 to 300 ppm

0.01-0.02% (100-200 ppm)
Na
5 to 30 ppm


Ca
1 to 30 ppm


P
5 to 250 ppm


Ti
0.02 to 0.25%

Not more than 0.15%
B
3-50 ppm



As Speckert notes that its alloy includes “production related impurities” (Speckert, claim 1; see also Wang, pg. 71, left column, first full paragraph concerning Ga as common impurity) the alloy disclosed in Speckert includes gallium at 10-200 ppm.
Cambridge notes that “up to” is used to say that something is less than or equal to but not more than a stated value, number, or level (Cambridge, definition of “up to”), thus Speckert’s range is inclusive of 0.2% zinc. 
Therefore Speckert discloses ranges that either match or fall inside the claimed ranges (Sr) or overlap the claimed ranges (Al, Ti, Ga, Zr, Mo, Cu, Zn, Fe, Mn, Mg, Si). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
prima facie case that the currently claimed ranges in claim 1 would be obvious in light of the disclosed ranges in Speckert.

As to claims 15-19, Speckert discloses overlapping ranges for Mg, Fe, Zn, Mo, and Zr as shown in the table above. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges in claims 15-19 would be obvious in light of the disclosed ranges in Speckert.

As to claim 20, Speckert discloses the composition in comparison to the claimed ranges as shown in the table below.
Element
Claim 20
Claims 21-26
Speckert (claim 1)
Si
8.5-11%

9-11.5%
Mg
0.1-0.5%
0.3-0.4%
0.2-1.0%
Mn
0.3-0.8%

0.45-0.8%
Fe
0.02-0.5%
0.15-0.5%
Not more than 0.2%
Zn
0.005-0.5%
0.2-0.5%
Not more than 0.2%
Cu
0.1-0.5%
0.15-0.25%
0.1-1.0%

0.02-0.3%
0.05-0.2%
Not more than 0.3%
Zr
0.02-0.3%
0.05-0.2%
Not more than 0.4%
Ga
60 to 120 ppm


Al
Remainder and unavoidable impurities

Balance and production related impurities
Optionally at least one element selected from the group consisting of:



Sr
30 to 300 ppm

0.01-0.02% (100-200 ppm)
Na
5 to 30 ppm


Ca
1 to 30 ppm


Ti
0.02 to 0.25%

Not more than 0.15%
B
3-50 ppm



As Speckert notes that its alloy includes “production related impurities” (Speckert, claim 1; see also Wang, pg. 71, left column, first full paragraph concerning Ga as common impurity) the alloy disclosed in Speckert includes gallium at 10-200 ppm.

Therefore Speckert discloses ranges that either match or fall inside the claimed ranges (Sr) or overlap the claimed ranges (Al, Ti, Ga, Zr, Mo, Cu, Zn, Fe, Mn, Mg, Si). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges in claim 1 would be obvious in light of the disclosed ranges in Speckert.

As to claims 21-26, Speckert discloses overlapping ranges for Cu, Mg, Fe, Zn, Mo, and Zr as shown in the table above. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges in claims 15-19 would be obvious in light of the disclosed ranges in Speckert.

Claims 1-4, 6-10, 12, and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Speckert in view of GB616413 hereinafter the ‘413 patent. With further evidentiary reference to Wang and Cambridge;  Cambridge is taken as cited above.
With respect to claims 1-4, 6-10, 12, and 14-26, Speckert discloses ranges that anticipate or overlap and thereby make obvious the instant claimed ranges for the reasons  present at levels of 0.001 to 0.02% (10-200 ppm), and at these levels its effect on mechanical properties is quite small (Wang, pg. 71, left column, first full paragraph), it would be expected that Speckert discloses an aluminum alloy that includes gallium at 10-200 ppm.
However, in the alternative, the ‘413 patent relates to an improved aluminum alloy suitable for operation at high temperatures (‘413 patent, col 1, lines 6-8). The ‘413 patent teaches an aluminum alloy with silicon at 6 to 17.9%, manganese either alone or with the addition of cobalt and/or nickel at 1.3 to 4.75%, Magnesium at 0.25 to 5%, copper at 0-2.5 %, iron not exceeding 1.5% (‘413 patent, col 1, lines 15-24). The ‘413 patent teaches that gallium is added to aluminum alloys in the amount not more than 0.99% to improve the alloy in various ways (‘413 patent, col 1, lines 31-43).
As Speckert and the ‘413 patent both relate to similar high-silicon aluminum alloys, it would have been obvious to one of ordinary skill in the art at the time of filing to add not more than 0.99% of gallium as taught by the ‘413 patent to the alloy disclosed in Speckert to thereby improve the aluminum alloy (‘413 patent, col 1, lines 31-43). This also constitutes combining prior art elements according to known methods to yield predictable results as both Speckert and the ‘413 patent relate to similar aluminum alloys and gallium would be expected to improve the similar alloys in similar ways (See MPEP 2143(I)(A)). 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang et al. (US PG Pub 2016/0250683) discloses an aluminum alloy for structural components consisting essentially of raw materials by weight approximately 5 to 14% silicon, 0 . 

Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive. 
With respect to the 112(d) rejection, applicant’s cancellation of claim 5 has cured the issue and the rejection is withdrawn.
With respect to the 103 rejection of claim 1, applicant argues that the amendment for the range of zinc to 0.2-0.5% differentiates the claims over the combination of Koch and Speckert as they are below the claimed range (Applicant’s remarks, pg. 6-7). 
This is not the case as the range disclosed in Speckert is “up to 0.2%” which would be inclusive of 0.2% (see definition of “up to” in the rejection above) and thus the ranges overlap. Speckert also states in claim 1 that zinc can be “not more than 0.2%” i.e. that zinc can be 0.2% but not higher. Even if this were not the case and Speckert did not disclose an overlapping range, the ranges would still be close and form the basis for a prima facie case of obviousness (see MPEP 2144.05). Applicant’s data (tables on pg. 7-8 of Applicant’s specification) does not establish unexpected results or criticality of the ranges with respect to any of the claimed ranges. With only one comparative data point and two inventive examples, almost no elements are being held constant so that the effects of changes in elements on the product can be evaluated. Absent other convincing data or arguments, applicant has not provided evidence of unexpected results or the criticality of the claimed ranges and therefore the obviousness rejections are maintained (See MPEP 716.02(c) concerning unexpected results). 

It is noted that applicant has amended the ranges apparently in an attempt to avoid overlapping ranges with the art. Applicant should be aware that merely not having overlapping ranges does not in and of itself overcome an obviousness rejection. Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05). Absent a reference teaching away from the close range, applicant will need to show that there are unexpected results relative to the prior art with respect to the claimed range. Currently the only data applicant has provided is two inventive examples compared to a singular comparative example. As noted above, as many of the amounts of the elements are changing between these three alloys, it is not possible to tell if the results with respect to mechanical characteristic values are the result of the changes in any one of the elements in the alloy. As such there is currently no evidence to support unexpected results that would indicate a critical range. Thus, the obviousness rejections are maintained. 
As the dependent claims have not had their patentability argued separately, the rejection are maintained for the reasons stated above.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733